Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 3, 2020

                                       No. 04-20-00430-CR

                                       Angela MARTINEZ,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-1539-CR-B
                           Honorable Gary L. Steel, Judge Presiding


                                          ORDER

        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal
in which the trial court judge certifies that the underlying criminal case “is a plea-bargain case,
and the defendant has NO right of appeal.” We, therefore, ORDER the trial court clerk to file a
clerk’s record within ten days from the date of this order containing the following documents:
       1.      All pre-trial orders and the related pre-trial motions;
       2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
               Stipulations, and all other documents relating to the defendant’s plea bargain;
       3.      The judgment;
       4.      All post-judgment motions and orders;
       5.      The notice of appeal;
       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and
       7.      The criminal docket sheet.
        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court